DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed October 23, 2021.
	Claims 1-7 and 27-30 are pending.  Claims 8-26 were canceled.  Claims 1-3 and 27 are amended.  Claims 1 and 27 are independent.
Allowable Subject Matter
Claims 1-7 and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited signed ternary storage cell, comprising a binary combination of the first digital value and the second digital value establishes a first signed ternary operand, a signed ternary input establishing a second signed ternary operand, and a signed ternary output, wherein the signed ternary output represents a signed multiplication of the first signed ternary operand and the second signed ternary operand, in combination with the other limitations.
With respect to independent claim 27, there is no teaching or suggestion in the prior art of record to provide the recited write wordline coupled to the first and second memory cells; a first source line coupled to the first memory cell; and a second source line coupled to the second memory cell, wherein when the write wordline is activated, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825